                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JACQUELINE S.1,                                        No. 3:18-cv-00197-SB

                       Plaintiff,

       v.

NANCY A. BERRYHILL, Acting                             ORDER
Commissioner of Social Security,

                       Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation (#22) on March 8,

2019, in which she recommends that this Court reverse the Commissioner's decision and remand

for further proceedings. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840


       1
         In the interest of privacy, this Order uses only the first name and the initial of the last
name of the non-governmental party in this case.

1 - ORDER
F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                       CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman's Findings & Recommendation [22].

Accordingly, the Commissioner's decision is reversed and this case is remanded for further

proceedings.

       IT IS SO ORDERED.

       DATED this            day of                   , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
